                Case 5:20-po-00344-MLC Document 1 Filed 06/05/20 Page 1 of 1




The redacted version of the following U.S. District Court violation notice is not available:

Location Code        Violation Number Officer                                                  Date of Offense
WYNP       7136376    LABOLLE                                                                  06/01/2020
THE CHARGE ON THE VIOLATION NOTICE
Offense Charged      Offense Description
36CFR2.35(b)(2) POSSESSION OF A CONTROLLED SUBSTANCE - MARIJUANA
Defendant Name
AL RAISI, SALAHUDDIN
Initial Court Appearance
MANDATORY - You must appear in court
Court Address                                                                                       Date/Time
US DISTRICT COURT                                                                                   06/09/2020
YELLOWSTONE JUSTICE CENTER                                                                          09:00 AM
105 ALBRIGHT AVE, ATTN KAREN
YELLOWSTONE N P, WY 82190
